 

 

 

 

l J UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

 

 

l\/lARlAH LOPEZ
1 7-cv-3014

Plaintiff,

ClTY OF NEW YORK, NYC DEPT OF HOMELESS

SERVICES, NYC HUMAN RESOURCES
AD|V||NlSTRAT|ON, PROJECT RENEWAL |NC, QPS

SECUR|TY |NC, W|N |NC, CHR|STINE C. QU|NN,

 

Defendants
_7-"* mm

 

 

EMERGENCY MOT|ON FOR TRO

BACKGROUND

Plaintiff is 33 and identities as a Transgender Woman, With an array of medical needs and/or
unique protections related to Plaintiffs conditions and personal identity.

Plaintiff is a lifetime resident of New York, having been raised within the NYC Foster care

system. As such Plaintiffs lodging conditions Within gender segregated facilities has always

been regulated, so to speak. Plaintiff has been diagnosed With a number of medical conditions
Which qualify as legal Disabilities including GID and PTSD (Gender l.D. Disorder, and Post
Traumatic Stress Disorder). The symptoms of these conditions are exacerbated in certain group
setting and/or especially overnight facilities that include dorm style sleeping quarters, namely
DHS shelters (due to night terrors and flashbacks experienced by the Plaintiffs). Accordingly,
dorm style sleeping quarters in any congregate facility or setting, have been ruled out (by health

care mental health providers) regarding the Plaintiff.
Plaintiff cannot experience meaningful rest or adhere to medical requirements as patients under

treatment, if forced or left to sleep in a group or dorm style setting.

 

The Plaintiff requires and owns a service dog to aid in managing Plaintiff’s symptoms.

The Plaintiff has undergone several surgical procedures to manage her (GlD associates)
symptoms as we||.

Managing Plaintiff’s post surgical obligations as a patient; for the surgery to be considered
successful, and, for the use and function of the service animal, Plaintiff requires a sinqle room
for sleepinq, for neccessarv boundaries required for the service doq to funtion,as well as
discretionary privacy within any facility operated by the l\/lunicipal Defendants in this matter.

ln April 2017 Plaintiff entered into the NYC shelter system, and was almost immediately forced
to bring a civil action before this court pro se, seeking an order compelling the Municipa|
Defendants (a|ong with Project Renewal) to provide reasonable accommodations under the
ADA, and allow the Plaintist service dog to to accompany Plaintiff into a shelter for GLBTQ
identified individuals named Marsha’s.

The municipal Defendants were fully aware of the Plaintiffs disabilities and needs (such as a
service dog and need for private room) before Plaintiff entered into the actual DHS shelter
system.

After Plaintiff won a TRO regarding Plaintiff’s service dog being allowed to accompany Plaintiff
into the shelter, Plaintiff uncovered misconduct by staff within said shelter. Plaintiff asserts that
the Municipa| Defendants (a|ong with QPS and Project Renewal) acted to suppress and cover
up allegations made by the Plaintiff and other residents of Marsha’s shelter. Ultimately the
Plaintiff in this matter was sexually harassed, arrested, transferred and ejected from said
shelter; made subject to criminal prosecution and loss of liberty based on false allegations;
beaten, made homeless and forced to engage in survival sex work due to the actions of multiple
Defendants in this matter, primarily the l\/lunicipal Defendants.

These actions by the Defendants (which Plaintiff views as retaliation for bringing the original civil
matter) and Plaintiffs desperate need for safe housing, triggered the Plaintiff to file multiple pro
se civil actions over the period covering l\/lay 2017 through May/June of this year, 2018, seeking
fair treatment (as per Plaintiffs identity as a Transgender Woman) as well as medically
appropriate housing, within the NYC shelter system (operated by the l\/lunicipal Defendants).

Plaintiff asserts that l\/lunicipal Defendants are legally barred from forcing any Trans identified
person into a shelter designed for cis-gender individuals against their wishes, and thus (under
its obligations under the |aw) must open more than one facility for Trans’ individuals with unique
rights and unique medical needs, among other relief sought and specified within these
proceedings.

One of the civil lawsuits filed by the Plaintiff challenging the actions of the Defendants was
removed from state court, to Federal court (Municipal Defendant’s position is that the case and

 

7 facts are related), in order to be consolidated with the ongoing civil matter originating from the
controversy over the admission of Plaintiff’s service dog.

As such this court ordered the parties WlN lnc, Christine Quinn and QPS Security lnc be added
as Defendants in this matter, and adopted the Plaintiffs complaints/petitions and allegations
within the removed civil case now the instant matter before the court. Counsel for the
Defendants WlN/l\/lrs Quinn, and QPS have become active in the case, filing appearances and
a number of motions.

Current Need For Judicial Re|ief

As of the time of this filing the Municipal Defendants have failed to provide Plaintiff with
medically appropriate housing as per its obligations under the law.

Additiona|ly this court has yet to rule on Plaintiffs motion for preliminary relief and whether or not
the Municipal Defendants failure to provide reasonable accomodations, is lawful.

So unfortunately while the court has reviewed the law and facts of this case and Plaintiffs
motion for relief over the last year-plus period, Plaintiff has been left essentially homeless;
couch and air mattress hopping while engaging in sex work for financial support.

|n Ju|y of 2018 Plaintiff was brutally assaulted while engaging in survival sex work. As a result
of this incident Plaintiff has been left with permanent injuries. Had DHS provided Plaintiff with
appropriate housing while this case was litigated, or, had this court granted Plaintiffs request for
preliminary injunctive relief, Plaintiff most certainly would not have been assaulted in July; l
wouldn't have needed to be where l was, doing what l was doing.

A|so over the last year-plus period, Plaintiff has made every reasonable attempt to better myself
(which was the entire point of entering into the DHS system to begin with); to find long term
housing; return to school and/or secure meaningful employment and getting into mental health
treatment, However Plaintiff has been severely limited in these efforts, due to the municipal
Defendant's refusal to perform their basic duties and function; as providers of appropriate
housing for homeless New Yorkers, where Plaintiff is concerned.

Unlike many of the tens of thousands of homeless New Yorkers who receive services from the
Municipal Defendants, due solely to the unresolved legal controversies before this court (“Single
room” relief issue, etc), Plaintiff has been unable to rely on Municipal Defendants to provide
housing and other such services.

Despite good faith efforts on the part of the Plaintiff, l\/lunicipal Defendants have not taken
settlement negotiations seriously and so parties are unable come to terms on what constitutes
medically appropriate housing, or on any other terms of a resolution outside of court.

 

  

  

 

MOT|ON

Plaintiff moves this court to grant a request for a TRO at this time forcing Municipal
Defendants to provide Plaintiff with safe and medically appropriate housing, due to two
separate, recent events (which should be viewed as positive by all parties regardless of
parties adversarial roles in this instant matter).

However the ultimate positive nature and optimal outcome of these events are threatened
if Plaintiff continues to struggle with homelessness.

l am asking for this court to issue an Order compelling NYC DHS to fu||filits duties under
the law, and to find appropriate housing for me within the shelter system (according to
recommendations of my current mental health provider) OR;_

an 0rder compelling the Municipal Defendants to cover the financial cost of the Plaintiffs
locatinland securing housing@c|uding paying for first/last month's rent, plus security
deposit and brokers fee, for an apartment in (my) Plaintiff’s name.

Plaintiff should not be deprived of decent, safe, medically appropriate and humane living_
conditions for a moment longer.

An employment opportunity, which makes my need for stable housing during urgent, as
well as a new threat to my physical safety, are the reasons l am now seeking this TRO.

After an extensive and rigorous application and interview process for a Fellowship announced
last summer by NY Governor Cuomo, and despite not being chosen for the Fellowship, Plaintiff
has been hired by the NYS Department of Health A|DS institute for a full time position, to start
almost immediately.

Staff attorneys from the NYS Executive Chamber and the Empire State Fellowship Program,
who interviewed the Plaintiff as per the application process for the Fellowship which Plaintiff was
originally vying for, were apparently impressed enough with Plaintiffs application and interview,
that they offered the Plaintiff a role in state government apart from the Fellowship, with the hope
that this could serve as a stepping stone in a path towards a life of public service.

Understandab|y, being homeless during this crucial transitional phase in Plaintiffs life would
constitute an unfair burden, and would deprive Plaintiff the benefits afforded to every other
working homeless person housed within the DHS Shelter system; the ability to work and save
money with the guarantee of a safe place to call home while working to achieve financial
independence.

indeed the entire point of the shelter system is to aid individuals in becoming self-sufficient and
to assist individuals who are already employed, to maintain said employment Being homeless

(without a lease, bouncing place to place) can severely hinder any individual's ability to assume
and acclimate to new responsibilities and scheduling associated with any employment scenario,
especially one where the employee is brand new. The odds have been stacked against the
Plaintiff, by any measure, for more than a year.

The Plaintiff has never been given the opportunity to fully enjoy the services and benefits
provided by the l\/iunicipal Defendants, yet, Plaintiff has made it through a storm of being
wrongfully ejected from the shelter system and effectively prevented from re-entering; sexual
violence, crippling PTSD, and humiliating poverty. Now more than ever, Plaintiff needs “The
system" to work.

The Municipal Defendants cannot deny that Plaintiffs new found chance to serve the public in
an official capacity, and to discontinue the need for state and federal benefits, is great and
positive news.

. §M@w'. ._ . _.
As such, it shoul $be nsidered a burden for the i\/lunicipal Defendants to provide Plaintiff
with the optimal circumstances in order to succeed in this new career path. Helping Homeless
individuals to find long term Housing, one way or another, is the duty and function of the
Department of Homeless Services.

Plaintiff has struggled for over a year; on my own, Homeless, without being able to enjoy the
relief of free, medically appropriate housing within the shelter system, all while focusing on self
improvement.

DHS has been able to manipulate this court and to shirk its duties to house Plaintiff in a facility
which meets Plaintiffs unique needs, starting with convincing this court to allow the agency to
transfer the Plaintiff from i\/larsha‘s.

instead of agreeing to be housed at a shelter contrary to Plaintiff’s providers recommendations;
Plaintiff refused DHS punitive shelter assignment, choosing homelessness and sex work
instead.

Plaintiff has had to ‘tough it out’, engaging in sex work to make ends meet (needing more than
the $700 provided by SSi, in order to rent rooms and space in multiple apartments and hotels),
ali while suffering from severe PTSD, keeping up a smiie in public. Plaintiff strove to work
towards accomplishing personal goals.

Plaintiffs housing needs and personal trajectory in life have shifted, and Plaintiff only requires a
very limited and finite amount of aid assistance from the i\/lunicipai Defendants from here on out.

Stiii, Plaintiff was essentially forced out of the adult shelter system here in NYC, and so the
Municipal Defendants should not be let off the legal or financial hook so easily.

 

 

Housing to i\/iediaid, to Food Stamps and even monthly SS|.

as a matter of math.

The cost of the relief Plaintiff is seeking, related to the Defendants footing the bill for the Plaintiff
to find long term housing in Plaintiff’s name until Plaintiff can assume paying the rent, should not
exceed $4-7,000. However the cost of a single adult housed within a DHS shelter in close to
$200 a day.

A single adult housed within the DHS system for a little over a month costs the Municipal
Defendants around the lower end of the amount the Plaintiff is asking for (to be dispersed by the
Municipal defendants to landlords or brokers) at this time. Most homeless adults end up costing
the Municipal Defendants double or quadrupie the amount l am asking for.

Conversely, a lifetime of state and federal benefits and entitlements for the Plaintiff, if Plaintiff
cannot maintain this new empioyment, would be in the range of hundreds of thousands of
dollars. Plaintiff would rely on i\/ledicaid and SS| indefinitely to survive, as is currently the case

the Municipal Defendants money, by any measure.

The second event and reason which creates Plaintiffs need for immediate appropriate
housing (and entitled to a TRO; compeiiin the Munici al Defendants to hei identi safe
and appropriate housing) is due to activity in a case where Plaintiff was the victim of a
violent crime in Kings County back in early 2017. There has been new and recent activity
in the case.

The Assistant District Attorney assigned to the case is set to make an arrest in the coming days,
and this will place the Plaintiff in real physical danger, from either the perpetrator (soon to be

criminal Defendant) or, from those associated with him. The Assistant District Attorney assigned
(Linda Weinman 7182502965) has spoken with counsel for the i\/lunicipal Defendants Tom
Roberts, and he is now aware of these facts and the general circumstances of the case first
hand (inciuding the danger l will be in).

The threat to my physical safety as it relates to my participation in this case, is reai. The
individual responsible for victimizing me is facing substantial prison time and as such would
have every motive to harm me personally or, to arrange for such an act to be carried out.

Safe Housing is part of a plan for Plaintiff to remain safe during this trying period. Plaintiff is not
exaggerating when stating that Plaintiffs life could be in danger if essentially homeless; if left to
juggie findings safe housing/relocating myself, and establishing a new routine along with
executing my new responsibilities related to work...whiie also participating in grand jury
proceedings and other acts as per my statutory obligations as victim

Also, Plaintiff is following the advice of law enforcement assigned to the case mentioned above,
in seeking long term housing at this time.

“i\/ioving” (into safe housing) from where Plaintiff frequently couch and air mattress hop, into an
appropriate shelter with a single room, OR permanent long term housing by way of a new
apartment, would allow Plaintiff; to Come up with a safety plan designed to take into account all
facets and factors of Plaintiff’s life at this point; To transition into a new job with ease.

Free or low cost housing at this point would give Plaintiff the chance to develop a safety plan by
giving Plaintiff the best chance to save money, and to come up with a reasonabie, long-term
plan and routine for managing finance. This would free the Plaintiff from poverty, homelessness,
and sex work; all of which make it easier for Plaintiffs attacker. Plaintiff was originally targeted
and victimized by the suspect/attacker while engaging in sex work.

For victims of human trafficking, or sex crimes or domestic violence, safety plans save iives.
Safe housing is at the center of any safety pian.

Plaintiff has a Hiqh Likelihood of Succeedinq in this case on the Merits.

Plaintiff stands a high likelihood of prevailing in this case on the merits; proving DHS failed to
perform its basic duties under the law i.e. medically appropriate housing/shelter for ali who need
it; proving that the transfer from i\/iarsha's was retaliatory; proving that Trans individuals cannot,
under the law, be forced in ClS designed gender segregated facilities; proving that DHS, QPS
and Project Renewal acted in retaliation when transferring me from l\/iarsha’s, and proving a
large cover up of misconduct by shelter staff and officiais, will not be difficult.

Plaintiff will also have no trouble substantiating claims against WlN lnc. and Christine Quinn;
that WlN inc acted outside of the law in accepting my transfer from l\/iarsha's even though WlN

My assertions and legal claims are supported by physical evidence in the form of photographs,
video, and texts messages which l possess, as weil as other material which Plaintiff will have
access to via Discovery.

No Other Avenue for Seeking Re|ief; Plaintiff to Face and Experience an Undue Burden,
irreparable Harm Without Judicial intervention

Filing this motion for a TRO is the only legal avenue available to the Plaintiff, for obtaining relief
at this time.

Negotiations between parties has been fruitless. However, within the last month or so Municipal
Defendants have indicated that Plaintiff should consider re-entering the shelter system given
that there exists a “new” team of experts willing to re-evaiuate the medical basis and

The individual suspect/attacker poses a significant threat to public safety as well, and his arrest
and prosecution is now dependent on the Municipal Defendants providing Plaintiff with safe
appropriate housing._

For the reasons stated within this motion Plaintiff respectfully prays the court grant this petition
for relief and or any and all other relief this court deems just and appropriate.

Respectfuiiy Submitted

    
 

v riah Lopez
Plaintiff

December 20th 2018

